DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clearman (US 5247947) in view of Ekberg (US 1330434). 
Regarding claims 1-7, Clearman teaches a system for manufacturing a cigarette including a longitudinally segmented fuel element where the presence of spaced-apart grooves in the monolithic fuel element aids in the self-extinguishing of the fuel element (Col 3: lines 24 - 43).
Clearman teaches: an extruding mechanism configured to extrude the heat generation member as a unitary, monolithic element of a carbonaceous material along a longitudinal axis in a machine direction (Col 10: lines 4 - 14, Col 14: line 53 - Col 16: line 3; “Preferred fuel elements are provided by subdividing a continuous combustible extrudate into lengths. Preferably, the fuel elements are extruded in a manner such that the extrusion axis is parallel to the longitudinal axis of the smoking article into which the fuel element is incorporated,” Col 3: line 60 - 63); and an extruding mechanism configured to form a plurality of spaced-apart, peripheral grooves in the heat generation member during or after extrusion (Col 15: line 59 -Col 16: line 3);
where the plurality of spaced-apart grooves extend longitudinally between opposed first and second ends of the heat generation member (areas of reduced cross-sectional area, 31 and 33, Col 6: lines 35 -49; cut-out sections 52, 54, Col 9: lines 38 - 49); where a plurality of spaced-apart depressions extending about either the first hemicylindrical portion or the opposing second hemicylindrical portion of the heat generation member (fig. 2A shows the depressions in only one side of the heat generation member, Col 8: lines 29 -40); or where the plurality of spaced-apart depressions extend about the first and second hemicylindrical portions are aligned with each other, and such that the spaced-apart depressions extending continuously around the circumference of the outer surface of the heat generation member (fig. 1A shows the depressions are aligned on both sides of the circumference of the heat generation member, Col 6: lines 35- 49); or where the plurality of spaced- apart depressions extending about the first hemicylindrical portion are offset in the machine direction with regard to the formed plurality of spaced-apart depressions extending about the second hemicylindrical portion (fig. 3A shows the offset depressions, Col 9: lines 4 -31). 
Though teaching the shape of the heat generation member and where the plurality of grooves are formed in the claimed configurations, Clearman is silent to the mechanism used to create the grooves. However Ekberg, considered analogous art in the field of the formation of debossed heat generation members (briquette, lines 8-38), teaches a comparable method comprising:
a dispensing mechanism configured to serially dispense a longitudinally-extending heat generation member along a machine direction, the heat generation member having an outer surface and defining a longitudinal axis (lines 79- 88); and
a debossing mechanism comprising a first die and an opposing second die each defining a longitudinally-extending channel, the channels of the opposing first and second dies each comprising spaced-apart protrusions (“both rolls may be toothed,” lines 51- 53 ) and being arranged to receive therebetween the longitudinally-extending heat generation member from the dispensing mechanism, the protrusions in the channels being configured to extend non-parallel to the channels and cooperatively interact with the heat generation member to deboss the outer surface thereof (lines 44- 75, lines 84- 95, figs. 1 - 2);
where the extruding mechanism is configured to form a plurality of spaced-apart grooves in the monolithic element, the grooves extending longitudinally between opposed first and second ends of the heat generation member and where the protrusions in the channels of the debossing mechanism are configured to cooperatively interact with the heat generation member to deboss the outer surface thereof and define a plurality of spaced-apart depressions between the opposed first and second ends of the heat generation member, each depression extending about a circumference of the outer surface thereof (lines 44- 53).
Ekberg teaches where the protrusions can be in an aligned arrangement on the first and second rolls (i.e. to form aligned depressions), in an off-set arrangements (i.e. to form off-set depressions), or on one or the other of the first and second rolls (i.e. to form depressions on one side of fuel element) (lines 44- 53).
One of ordinary skill in the art, in view of the disclosure of primary reference Clearman, would find it obvious to consider debossing mechanism of Ekberg for the purpose of forming the disclosed and advantageous depressions in the fuel element of Clearman.
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the debossing extruder of Ekberg into Clearman for use in the same fuel manufacturing system. The prior art (of Clearman) contains a known system of forming a cylindrical fuel element having depressions thereon which is silent to the mechanism used to form the depressions as recited in the claimed invention used in the same location on the fuel rod and for the same purpose of imparting variable burn characteristics along the fuel rod as taught by the primary reference. However, Ekberg teaches a comparable system utilizing the debossing extruder to form analogous depressions. One of ordinary skill in the art would have found it obvious to incorporate Ekberg’s teaching to provide the predictable result that heat generation member of Clearman would perform in substantially the same manner, having the same grooved structure, using the debossing mechanism in combination with the primary teaching. Since the combined teaching of Clearman and Ekberg result in a cylindrical fuel element, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing that in combining Clearman and Ekberg, the channels be made hemicylindrical to form the first hemicylindrical portion and the opposing second hemicylindrical portion of the heat generation member of Clearman, with a reasonable expectation of success and predictable results. 

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. 
The Applicant argues that Ekberg teaches from a hemicylindrical channel because the wheels on Ekberg are planar and the channel in Ekberg is rectangular and thus cannot make a hemicylindrical channel. The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the structure of the fuel element is defined in Clearman but Clearman is silent to the mechanism used to create the grooves. Ekberg teaches a comparable method and a debossing mechanism to deboss the outer surface of the heat generation member.   It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Ekberg in the combined teaching of Clearman and Ekberg such that the mechanism of Ekberg made the product of Clearman.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747